Through the Honorable District Attorney the State has filed a motion for rehearing in which is questioned the correctness of our conclusion that the issue of principals should not have been submitted. In said motion the theory of the State is set out at length, to which attorneys for appellant reply that much of said theory is not supported by the record. This has made it necessary for us to again examine the entire statement of facts, which we have patiently done. It would be expecting too much for us to recite at length the evidence trying *Page 51 
to demonstrate which attorney is right. After analyzing the best we may the testimony in the record our conclusion originally reached is still believed to be correct.
The motion for rehearing is overruled.